Citation Nr: 1203508	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for the postoperative residuals of an oral fistula to the maxillary sinus secondary to tooth extraction.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from October 1954 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In December 2007, the Veteran requested that he be scheduled for a hearing at the Board.  The Board proceeded to adjudicate the Veteran's claim in January 2010.  Subsequently, in December 2010, the United States Court of Appeal for Veterans Claims (Court) granted a joint motion to remand agreed upon by the parties for failure to schedule the Veteran for his requested hearing.  Nonetheless, in December 2011, VA received notice from the Veteran's representative indicating that the Veteran desired to withdraw his hearing request.  

In an April 2010 statement, the Veteran raised the claims of entitlement to service connection for a nervous condition, anosmia (as secondary to sinusitis), temporal mandibular joint disease (TMJ), asthma, gastroesophageal reflux disease (GERD), bilateral hearing loss and tinnitus.  However, a review of the Veteran's electronic records demonstrates that these issues have already been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, referral for further action is not necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable disability evaluation for postoperative residuals of an oral fistula.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For historical purposes, the Veteran was originally granted service connection for an oral fistula in a September 1957 rating decision.  A noncompensable disability evaluation was assigned as of October 17, 1956.  According to a November 2004 rating decision, VA received a claim for a compensable disability evaluation for this condition in April 2004.  While such a claim does not appear to be of record, the Veteran did submit a timely notice of disagreement to the November 2004 rating decision that denied entitlement to service connection for a compensable disability evaluation.  This denial was continued in a June 2006 rating decision and a September 2007 statement of the case, and the Veteran appealed these denials to the Board in November 2007.  

In a November 2011 statement, the Veteran's representative requested that more recent VA treatment records be obtained.  The record reflects that the most recent VA medical evidence of record is dated September 2007.  Therefore, records prepared since this time must be obtained and incorporated into the claims file.  

In addition, the Veteran's representative asserted that the Veteran's condition had deteriorated since his last VA examination.  The record reflects that the Veteran was last afforded a VA examination in May 2006.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, since it has been more than 5 years since the Veteran's last examination, and since his representative has asserted a worsening of his condition, he should be scheduled for a new VA examination before appellate review proceeds.  


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) must obtain relevant VA Medical Center (VAMC) treatment records prepared since September 2007.  All records that are obtained must be incorporated into the Veteran's claims file.  If no records can be located, this fact, along with the attempts made to locate the records, should be noted in the claims file.  

2.  Upon completion of the above, the Veteran should be afforded a VA examination before an appropriate specialist(s) to determine the current level of disability associated with his service-connected residuals of an oral fistula to the maxillary sinus.  The Veteran's claims file and a copy of this examination report must be provided to the examiner for review upon examination.  The examining physician should perform all necessary tests and studies, and describe in detail all symptomatology associated with this disability.  The examiner should also note in the examination report the Veteran's lay testimony regarding his symptomatology and how it affects his daily life.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



